

116 HR 4196 IH: To amend the Higher Education Act of 1965 to include child development and early learning as community services under the Federal work-study program.
U.S. House of Representatives
2019-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4196IN THE HOUSE OF REPRESENTATIVESAugust 20, 2019Mr. Castro of Texas (for himself, Mr. Cole, and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to include child development and early learning as
			 community services under the Federal work-study program.
	
 1.Child development and early learning community servicesSection 441(c)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087–51(c)(1)) is amended by striking literacy training and inserting child development and early learning (including Head Start programs and Early Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et seq.), literacy training.
		